Citation Nr: 1602657	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  13-09 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a psychiatric disability, to include anxiety and insomnia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from July 2005 to November 2012.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, in which the RO determined that service connection was not warranted for bilateral knee disability, anxiety, and insomnia.

Relevant to the Veteran's acquired psychiatric disorder, while such was characterized as two separate claims, anxiety and insomnia by the RO, in light of the other psychiatric diagnoses of record, the Board has recharacterized the issue as shown on the title page to encompass all currently diagnosed acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (when determining the scope of the claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim).

In May 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the record. During the hearing, the record was held open for 60 days until July 22, 2013, to allow the Veteran the opportunity to submit additional evidence; however, to date, no additional evidence has been received.

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that the documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The Board observes that there are additional VA treatment records dated through May 2013 located in Virtual VA; however, the additional VA treatment records are not relevant to the issues currently before the Board.  Indeed, the records are VA examination reports that are relevant to sleep apnea, migraine headaches, and tinnitus, which the RO determined that service connection was warranted for these disabilities by way of an August 2013 rating decision. 


FINDINGS OF FACT

1.  At no time prior to, or during, the pendency of the claim has the Veteran had a current diagnosis relevant to his right knee.

2.  The Veteran had a left knee injury during service, but no chronic residual disability of the left knee was found during service or the pendency of the claim.

3.  Although seen during service for anxiety and depression with sleep problems, no chronic psychiatric disability was found during service or the pendency of the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for a left knee injury residuals are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for a psychiatric disability, to include anxiety and insomnia are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In March 2012, the RO provided timely VCAA notice that met the aforementioned requirements.  Specifically, the notice provided all criteria to substantiate a claim for service connection and explained the Veteran's and VA's respective responsibilities to obtain relevant evidence.  Such letter also advised him of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Thus, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Moreover, he has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains the Veteran's service treatment records, post-service treatment records, and lay statements by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claims that has not been requested or obtained. 

Additionally, the Veteran was afforded VA examinations in March 2012 and April 2012 in connection with the current claims.  The Board finds that collectively the VA examinations are adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and physical and mental health examinations.  The examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed. Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met. 

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in May 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 
Here, during the May 2013 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his current claimed disabilities, the type and onset of symptoms, and his contention that his military service caused his current disabilities.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussion raised the possibility that there were outstanding treatment records, the record was held open an additional 60 days, until July 22, 2013, in order for the Veteran to submit such records.  As noted in the Introduction, neither the Veteran nor his representative has submitted any additional evidence.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  

The Veteran was informed of the elements needed to prevail on his service connection claims.  He was informed that he needed to show current bilateral knee and mental health disabilities.  Indeed, the Veteran indicated that he was scheduled to be seen by his private care provider in the coming weeks with regards to all of his issues on appeal.  He indicated that he was certain that his provider would provide diagnoses of bilateral knee and mental health disabilities.  See Hearing Transcript, pages 7-10.  Based on the Veteran's testimony, as noted, he was informed that the record would be held open an additional 60 days, until July 22, 2013, in order for him to submit such records.  As noted, neither the Veteran nor his representative have submitted any additional evidence, to include outstanding pertinent treatment records.  The duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a Veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).

As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.
Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Analysis

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet.App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom.  Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records (STRs) show he was seen several times in 2007 to 2008 for ongoing psychotherapy and medication management for depression with anxiety.  The Veteran was seen intermittently in 2008 for bilateral knee pain and he reported that he was not exercising regularly because of the knee pain.  In January 2009, the Veteran injured his left knee while lifting weights.  A January 2009 radiologic examination report shows a normal MRI of the left knee.  There are no further complaints of, or treatment for any chronic knees or mental health disabilities during service.

During a March 2012 pre-discharge mental health VA examination, done in conjunction with intergrated disability evaluation system (IDES), the examiner noted the Veteran's in-service psychotherapy and medication management.  The Veteran reported that while he was in service in 2007 he was more high strung.  He indicated that in 2007, it was his first duty station and he was learning to deal with it like a grown up.  He indicated that he had a problem with sleeping, due in part to swing shifts.  He indicated that he took Ambien with excellent results.  The Veteran indicated that he had to briefly re-start the medication intermittently in 2010 and 2011 because he started working night shifts.  The Veteran reported that he was not currently receiving any treatment for any mental health disorder.  Mental health evaluation was unremarkable.  The examiner found that the Veteran did not have any Axis I mental health diagnoses.  The Board notes that the examination report noted that the Veteran had sleep impairment for which he took over the counter medication.  The Board notes, however, that no underlying chronic disability has been associated with the Veteran's sleep impairment.  Service connection is granted for a disability and not merely for symptoms.  In the absence of an underlying disability which results in sleep impairment, the claim must be denied.

During an April 2012 pre-discharge general VA examination done in conjunction with IDES, the examiner noted the in-service left knee injury.  Physical examination of the Veteran's knees was essentially normal, and the examiner diagnosed normal knees as well as resolved left knee strain.

Based on the March 2012 and April 2012 VA examination findings, the AOJ determined that service-connection was not warranted for these claimed disabilities, as the Veteran did not currently have any chronic bilateral knee or mental health disabilities. 

During the May 2013 hearing, the Veteran indicated that he was not currently receiving any treatment.
As relevant to the claimed disabilities, the Board notes that the Veteran's STRs reflect in-service complaints and treatment for a left knee injury, bilateral knee pain, and depression with anxiety.  The Board finds, however, that he did not have chronic residual disability of the left knee injury, a right knee disability, or a chronic mental health disability during service or the pendency of the claim.  In this regard, the remainder of the STRs are essentially negative for complaints, treatment, or findings referable to any chronic knee and/or a psychiatric disorder and, moreover, the evidence during, and immediately prior to, the pendency of the claims fail to show diagnosed residuals of the left knee injury, a current right knee disability, and/or a chronic mental health disability.  Moreover, there is no evidence of a chronic disability which causes the Veteran to have a sleep impairment.

In this regard, while the Veteran is competent to report that he has pain in his knees; and experiences anxiety with insomnia, he is not competent to relate such alleged symptoms to diagnosed chronic disabilities.  In this regard, diagnosing such disorders are complex medical questions as such involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, diagnosing disorders of the body as well as mental health requires the administration and interpretation of physical and mental examinations and, if necessary, diagnostic testing, as well as knowledge of the internal workings of the body and the impact of trauma, on the body systems.  Therefore, as the Veteran does not have the appropriate medical training and expertise to competently self-diagnose his alleged disorders, the lay assertions in this regard have no probative value.  See Jandreau, supra; see also Woehlaert, supra.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, the probative evidence indicates that the Veteran does not have current diagnoses relevant to any of these issues for the entire appeal period, there can be no valid claims for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims.  As such, that doctrine is not applicable in the instant appeals, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for a psychiatric disability, to include anxiety and insomnia is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


